Upon any admissible construction of the will of David Tillman, the proceeds of the slave Calvin must be exempt from the claim of the defendants Smith and wife. That slave was, by the fifth clause of the will, given expressly to the testator's son James, and, by a direction equally express, the testator declared in the second clause of his codicil that should he sell him, his proceeds should "go into a common fund." So far there is no difficulty; but it appears that in the same clause of the codicil, the testator limited Calvin to his daughter, Mrs. *Page 166 
Smith, and her children, in the event of his son James dying without leaving issue, and in the third clause of the codicil he directed that should he sell any of the negroes given to his daughters, Mrs. (208) Cooley or Mrs. Smith, either in his will or his codicil, the value of such negroes so sold should be repaid to them out of his estate. This direction could certainly have been carried into execution as to any of the slaves given in the will to Mrs. Smith, but it can not apply to Calvin, because he can not be said to have been given to her, either by the will or codicil. By the will, he was given to the testator's son James, and that gift was not taken away by the codicil, but only modified by having engrafted upon it an executory limitation to Mrs. Smith and her children, contingent upon the event of the legatee, James, dying without leaving issue.
But it is contended that by the sale of the slave in question, the legacy to James was adeemed, and it is thence inferred that Mrs. Smith and her children took a present interest in him or his proceeds. This argument will not answer, because if the sale of the slave was an ademption of the legacy as to the legatee James, it must be equally so as to the ulterior legatees, Mrs. Smith and her children. The cases cited by the counsel do not apply, because they were not cases of ademption, but only cases where the death of the legatee for life, in the lifetime of the testator, enabled the ulterior legatees to come into possession of the legacies immediately upon the death of the testator. See Richardson v. Vanhook, 38 N.C. 581.
There must be a declaration that the defendants Smith and wife are not entitled to have the proceeds of the slave Calvin, sold by the testator in his lifetime, paid to them out of the estate, and as no other difficulty in the construction of the will is suggested, a decree may be drawn in accordance with the above declaration.
PER CURIAM.                                      Decree accordingly.
(209)